Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 10-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 20170090889), in view of Berg (US 20180336020), further in view of Sharma (US 20180131558 A1).

Regarding Claim 1, Hale (US 20170090889) teaches
The system obtains dependency relationships between software elements in the snapshot of the code base (320)), 
comprising: on a first asset, executing a first technology agent configured to: analyze a first type of software stored in memory of the first asset, the analysis comprising: identifying nodes within a particular portion of software of the first type (Paragraph 0099, The system obtains hierarchical relationships between software elements in the snapshot of the code base (330). The system can represent a hierarchical relationship with a pair of software element IDs), 
performing a static analysis of the particular portion of software of the first type to identify any dependencies between that particular portion of software and other portions of software (Fig. 2, the static analysis system 202; Paragraph 0099, The system obtains hierarchical relationships between software elements in the snapshot of the code base (330); Paragraph 0102, The system processes the dependency relationships and the hierarchical relationships to generate data representing an aggregated dependency graph (340)), 
and communicating the hierarchy and the dependencies to a synthesis agent (Paragraph 0090, The dependency aggregator 220 provides the aggregated dependencies 255 to a link analyzer 260); 
the analysis comprising: identifying nodes within a particular portion of software of the second type (Paragraph 0099, The system obtains hierarchical relationships between software elements in the snapshot of the code base (330). The system can represent a hierarchical relationship with a pair of software element IDs),
performing a static analysis of the particular portion of software of the second type to identify any dependencies between that particular portion of software and other portions of software (Fig. 2, the static analysis system 202; Paragraph 0099, The system obtains hierarchical relationships between software elements in the snapshot of the code base (330); Paragraph 0102, The system processes the dependency relationships and the hierarchical relationships to generate data representing an aggregated dependency graph (340)), 
and communicating the hierarchy and the dependencies to the synthesis agent (Paragraph 0090, The dependency aggregator 220 provides the aggregated dependencies 255 to a link analyzer 260).

Hale did not specifically teach
for each node, assigning an ID based on a hash of content related to the node, recording a hierarchy of the nodes within the software using the node IDs, 
and on the first asset, executing a second technology agent configured to: analyze a second type of software stored in memory of the first asset
for each node, assigning an ID based on a hash of content related to the node, recording a hierarchy of the nodes within the software using the node IDs. 

However, Berg (US 20180336020) teaches 
and on the first asset, executing a second technology agent configured to: analyze a second type of software stored in memory of the first asset (Fig. 3, Parser 2; Paragraph 0135, parser 332 may be configured, using techniques known in the art, to generate a parse tree 334 appropriate for the language in which program 330 is written. Likewise, parser 352 may be configured to generate a parse tree 354 appropriate for the language in which program 350 is written) Examiner Comments: Each of Parsers 312, 332, and 352 are interpreted to the claimed technology agent; Parser 332 is interpreted to the claimed second technology agent.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale’s teaching to Berg’s in order to operate  a dependency analyzer configured for use with a data processing system by providing a back end for receiving language independent data structures from set of front end modules and outputting dependency information for data processing system (Berg [Summary]).

Hale and Berg did not specifically teach
for each node, assigning an ID based on a hash of content related to the node, recording a hierarchy of the nodes within the software using the node IDs.

However, Sharma (US 20180131558 A1) teaches
for each node, assigning an ID based on a hash of content related to the node, recording a hierarchy of the nodes within the software using the node IDs (Paragraph 0036, the processor 320 may be configured to include one or more node identifier algorithms to uniquely identify each node at any level in the hierarchy of the inter-dependent IT assets. In an example embodiment, such algorithms may be available in the form of hash code stored in a database (such as the database 350). The node identifier algorithms may be used to find the dependent and impacted business assets of the enterprise automatically). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale and Berg’s teaching to Sharma’s in order to perform architecture analysis on information technology assets of enterprise, by determining dependency map of set of information technology assets based on inter-dependency of information technology assets (Sharma [Summary]).

Regarding Claim 5, Hale, Berg and Sharma teach
The method of claim 1.

Hale did not teach
wherein the first technology agent and second technology agent are provided within a core.

However, Berg teaches 
wherein the first technology agent and second technology agent are provided within a core agent (Fig. 3A; Parser 312, 332, and 352).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale’s teaching to Berg’s in order to operate  a dependency analyzer configured for use with a data processing system by providing a back end for 

Regarding Claim 6, Hale, Berg and Sharma teach
The method of claim 1, wherein the synthesis agent resides on the first asset (Hale [Paragraph 0077, The static analysis system 202 includes … a link analyzer 260]).

Regarding Claim 7, Hale, Berg and Sharma teach
The method of claim 1.

Hale and Berg did not teach
wherein the synthesis agent resides on an asset different than the first asset, both assets being within the same enterprise.

However, Sharma teaches 
wherein the synthesis agent resides on an asset different than the first asset, both assets being within the same enterprise (Paragraph 0026, An impact analysis plug-in 332 is configured to be instantiated on all the servers 334, 336 and 330 (such as application servers, database servers etc.) present in the enterprise 302. The impact analysis plug-in 332 may be an example of the impact analysis plug-in 112. The impact analysis plug-in 332 is configured to collect information of how each IT asset (i.e., application, database etc.) runs and operates on the servers 334, 336 of the enterprise 302 and also collects information related to the dependency of one IT asset within the same server or different servers of the enterprise 302).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale and Berg’s teaching to Sharma’s in order to perform architecture analysis on information technology assets of enterprise, by determining dependency map of set of information technology assets based on inter-dependency of information technology assets (Sharma [Summary]).

Regarding Claim 8, Hale, Berg and Sharma teach
The method of claim 1.

Hake and Berg did not teach
wherein the synthesis agent resides at an asset outside an enterprise of the first asset.

However, Sharma teaches 
wherein the synthesis agent resides at an asset outside an enterprise of the first asset (Fig. 3; Paragraph 0027, The enterprise customer server 330 sends the metadata to the impact analysis server 306 using the network 106).



Regarding Claim 9, Hale, Berg and Sharma teach
The method of claim 1.

Hale did not teach
wherein the synthesis agent is configured to analyze the results from the first technology agent and the second technology agent to synthesize a dependency graph that records the hierarchy and dependencies among the identified nodes.

However, Berg teaches 
wherein the synthesis agent is configured to analyze the results from the first technology agent and the second technology agent to synthesize a dependency graph that records the hierarchy and dependencies among the identified nodes (Paragraph 0150, In the example of FIG. 4, processing on the dependency data sets 318, 338, 358 may begin with dependency processing module 410, which may operate on both local and global dependencies).



Regarding Claim 12, Hale teaches
A computer-implemented method for analyzing software dependencies, 
comprising: on a first asset, executing a first technology agent configured to: analyze a particular portion of software stored in memory of the first asset, the analysis comprising: identifying nodes within the particular portion of software (Paragraph 0099, The system obtains hierarchical relationships between software elements in the snapshot of the code base (330). The system can represent a hierarchical relationship with a pair of software element IDs), 
performing a static analysis of the particular portion of software to identify any dependencies between that particular portion of software and other portions of software (Fig. 2, the static analysis system 202; Paragraph 0099, The system obtains hierarchical relationships between software elements in the snapshot of the code base (330); Paragraph 0102, The system processes the dependency relationships and the hierarchical relationships to generate data representing an aggregated dependency graph (340)), 
and communicating the hierarchy and the dependencies to a synthesis agent (Paragraph 0090, The dependency aggregator 220 provides the aggregated dependencies 255 to a link analyzer 260);
The system obtains hierarchical relationships between software elements in the snapshot of the code base (330). The system can represent a hierarchical relationship with a pair of software element IDs), 
performing a static analysis of the particular portion of software to identify any dependencies between that particular portion of software and other portions of software (Fig. 2, the static analysis system 202; Paragraph 0099, The system obtains hierarchical relationships between software elements in the snapshot of the code base (330); Paragraph 0102, The system processes the dependency relationships and the hierarchical relationships to generate data representing an aggregated dependency graph (340)),
and communicating the hierarchy and the dependencies to a synthesis agent (Paragraph 0090, The dependency aggregator 220 provides the aggregated dependencies 255 to a link analyzer 260).

Hale did not specifically teach
for each node, assigning an ID based on a hash of content related to the node, recording a hierarchy of the nodes within the software using the node IDs, 
and on a second asset, executing a second technology agent configured to: analyze a particular portion of software stored in memory of the second asset
for each node, assigning an ID based on a hash of content related to the node, recording a hierarchy of the nodes within the software using the node IDs. 


and on a second asset, executing a second technology agent configured to: analyze a particular portion of software stored in memory of the second asset (Fig. 3, Parser 2; Paragraph 0135, parser 332 may be configured, using techniques known in the art, to generate a parse tree 334 appropriate for the language in which program 330 is written. Likewise, parser 352 may be configured to generate a parse tree 354 appropriate for the language in which program 350 is written) Examiner Comments: Each of Parsers 312, 332, and 352 are interpreted to the claimed technology agent; Parser 332 is interpreted to the claimed second technology agent.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale’s teaching to Berg’s in order to operate  a dependency analyzer configured for use with a data processing system by providing a back end for receiving language independent data structures from set of front end modules and outputting dependency information for data processing system (Berg [Summary]).

Hale and Berg did not specifically teach
for each node, assigning an ID based on a hash of content related to the node, recording a hierarchy of the nodes within the software using the node IDs.

However, Sharma (US 20180131558 A1) teaches
the processor 320 may be configured to include one or more node identifier algorithms to uniquely identify each node at any level in the hierarchy of the inter-dependent IT assets. In an example embodiment, such algorithms may be available in the form of hash code stored in a database (such as the database 350). The node identifier algorithms may be used to find the dependent and impacted business assets of the enterprise automatically). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale and Berg’s teaching to Sharma’s in order to perform architecture analysis on information technology assets of enterprise, by determining dependency map of set of information technology assets based on inter-dependency of information technology assets (Sharma [Summary]).


Regarding Claim 13, Hale, Berg and Sharma teach
The method of claim 12, wherein the synthesis agent resides on one of the first asset and the second asset (Hale [Paragraph 0077, The static analysis system 202 includes … a link analyzer 260]).

Regarding Claim 14, Hale, Berg and Sharma teach
The method of claim 12.

Hale and Berg did not teach
wherein the synthesis agent resides on an asset different than the first asset and the second asset, but on an asset within a same enterprise as the first and second enterprise.

However, Sharma teaches 
wherein the synthesis agent resides on an asset different than the first asset and the second asset, but on an asset within a same enterprise as the first and second enterprise (Paragraph 0026, An impact analysis plug-in 332 is configured to be instantiated on all the servers 334, 336 and 330 (such as application servers, database servers etc.) present in the enterprise 302. The impact analysis plug-in 332 may be an example of the impact analysis plug-in 112. The impact analysis plug-in 332 is configured to collect information of how each IT asset (i.e., application, database etc.) runs and operates on the servers 334, 336 of the enterprise 302 and also collects information related to the dependency of one IT asset within the same server or different servers of the enterprise 302).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale and Berg’s teaching to Sharma’s in order to perform architecture analysis on information technology assets of enterprise, by determining dependency map of set of information technology assets based on inter-dependency of information technology assets (Sharma [Summary]).

Regarding Claim 15, Hale, Berg and Sharma teach
The method of claim 12.

Hake and Berg did not teach
wherein the synthesis agent resides at an asset outside an enterprise of the first and second assets.

However, Sharma teaches 
wherein the synthesis agent resides at an asset outside an enterprise of the first and second assets (Fig. 3; Paragraph 0027, The enterprise customer server 330 sends the metadata to the impact analysis server 306 using the network 106).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale and Berg’s teaching to Sharma’s in order to perform architecture analysis on information technology assets of enterprise, by determining dependency map of set of information technology assets based on inter-dependency of information technology assets (Sharma [Summary]).

Regarding Claim 16, Hale, Berg and Sharma teach
The method of claim 12.

Hale did not teach
wherein the synthesis agent is configured to analyze the results from the first technology agent and the second technology agent to synthesize a dependency graph that records the hierarchy and dependencies among the identified nodes.

However, Berg teaches 
wherein the synthesis agent is configured to analyze the results from the first technology agent and the second technology agent to synthesize a dependency graph that records the hierarchy and dependencies among the identified nodes (Paragraph 0150, In the example of FIG. 4, processing on the dependency data sets 318, 338, 358 may begin with dependency processing module 410, which may operate on both local and global dependencies).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale’s teaching to Berg’s in order to operate  a dependency analyzer configured for use with a data processing system by providing a back end for receiving language independent data structures from set of front end modules and outputting dependency information for data processing system (Berg [Summary]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 20170090889), in view of Berg (US 20180336020), and Sharma (US 20180131558 A1), further in view of Cohen (US 20130297605).

	Regarding Claim 2, Hale, Berg and Sharma teach
The method of claim 1.

Hale, Berg and Sharma did not teach
wherein the node IDs are assigned based on a hash of the entire content of the node.

However, Cohen (US 20130297605) teaches
wherein the node IDs are assigned based on a hash of the entire content of the node (Paragraph 0021, Further still, in one embodiment, optimizing the categorizing may include utilizing a hash function to assign a pseudo random number to each vertex in the graph during the categorizing. For example, an index of each vertex in the graph may be hashed utilizing a hash function in order to obtain the random number that is assigned to that vertex).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale, Berg and Sharma’s teaching to Cohen’s in order to optimize categorizing plurality of vertices by utilizing a hash function to assign a pseudo random number to each vertex in the graph during the categorizing (Cohen [0020]-[0021]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 20170090889), in view of Berg (US 20180336020), and Sharma (US 20180131558 A1), further in view of Rajanna (US 20150143339).

Regarding Claim 3, Hale, Berg and Sharma teach
The method of claim 1.

Hale, Berg and Sharma did not teach
wherein the node IDs of functions are assigned based on a hash of the signatures of the functions.

However, Rajanna (US 20150143339) teaches 
wherein the node IDs of functions are assigned based on a hash of the signatures of the functions (Paragraph 0004, applying a hash function to each function signature and storing a result of the hash function as a representation of the function signature).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale, Berg, Sharma’s teaching to Rajanna’s in order to reduce memory footprint by applying a hash function to each function signature and storing a result of the hash function as a representation of the function signature (Rajanna [0004]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 20170090889), in view of Berg (US 20180336020), Sharma (US 20180131558 A1), and Rajanna (US 20150143339), further in view of Brewis (US 20140068573).

Regarding Claim 4, Hale, Berg, Sharma and Rajanna teach
The method of claim 3.

Hale, Berg, Sharma and Rajanna did not teach
wherein a function signature comprises a name of the function, any  return values of the function and any parameters of the function.

However, Brewis (US 20140068573) teaches 
wherein a function signature comprises a name of the function, any  return values of the function and any parameters of the function (Paragraph 0039, A routine is a function, method, or procedure which has a signature in source code specifying names for its parameters, if any, and specifying the type of its return value, if any. Types for parameter(s) may also be specified in the signature of a given routine).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale, Berg, Sharma and Rajanna’s teaching to Brewis’s .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 20170090889), in view of Goldstein (US 20160253185), further in view of Sharma (US 20180131558 A1).

Regarding Claim 19, Hale teaches
A computer-implemented method for analyzing software dependencies, 
comprising: on a first asset, executing a first technology agent configured to: analyze a particular portion of software stored in memory of the first asset, the analysis comprising: identifying nodes within the particular portion of software (Paragraph 0099, The system obtains hierarchical relationships between software elements in the snapshot of the code base (330). The system can represent a hierarchical relationship with a pair of software element IDs), 
performing a static analysis of the particular portion of software to identify any dependencies between that particular portion of software and other portions of software (Fig. 2, the static analysis system 202; Paragraph 0099, The system obtains hierarchical relationships between software elements in the snapshot of the code base (330); Paragraph 0102, The system processes the dependency relationships and the hierarchical relationships to generate data representing an aggregated dependency graph (340)), 
and communicating the hierarchy and the dependencies to a synthesis agent (Paragraph 0090, The dependency aggregator 220 provides the aggregated dependencies 255 to a link analyzer 260).

Hale did not specifically teach
for each node, assigning an ID based on a hash of content related to the node, recording a hierarchy of the nodes within the software using the node IDs, 
and on the first asset, executing a second technology agent configured to: analyze software executing on the first asset, the analysis comprising: performing a dynamic analysis of a particular portion of software executing on the first asset to identify any dependencies between that particular portion of software and other portions of software, 
and communicating the identified dependencies to the synthesis agent.

However, Goldstein (US 20160253185) teaches 
and on the first asset, executing a second technology agent configured to: analyze software executing on the first asset, the analysis comprising: performing a dynamic analysis of a particular portion of software executing on the first asset to identify any dependencies between that particular portion of software and other portions of software (Paragraph 0020, analysis application 34 is configured to perform a dynamic analysis on application code 22 while processor 26 executes the application code), 
and communicating the identified dependencies to the synthesis agent (Paragraph 0021, Upon computing the ranking scores, analysis application 34 can store the identified software elements and the computed ranking scores to an API ranking table 38 in memory 28).



Hale and Goldstein did not specifically teach
for each node, assigning an ID based on a hash of content related to the node, recording a hierarchy of the nodes within the software using the node IDs.

However, Sharma (US 20180131558 A1) teaches
for each node, assigning an ID based on a hash of content related to the node, recording a hierarchy of the nodes within the software using the node IDs (Paragraph 0036, the processor 320 may be configured to include one or more node identifier algorithms to uniquely identify each node at any level in the hierarchy of the inter-dependent IT assets. In an example embodiment, such algorithms may be available in the form of hash code stored in a database (such as the database 350). The node identifier algorithms may be used to find the dependent and impacted business assets of the enterprise automatically). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale and Goldstein’s teaching to Sharma’s in order to perform architecture analysis on information technology assets of enterprise, by determining .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 20170090889), in view of Goldstein (US 20160253185), and Sharma (US 20180131558 A1), further in view of McCorkendale (US8726392).

Regarding Claim 20, Hale, Goldstein and Sharma teach
The method of claim 19.

Hale, Goldstein and Sharma did not teach
wherein the analysis performed by the second technology agent is based at least in part on any dependencies identified by the first technology agent.

However, McCorkendale (US8726392) teaches 
wherein the analysis performed by the second technology agent is based at least in part on any dependencies identified by the first technology agent (Claim 1, using a result of the static analysis to tune a dynamic analysis by instrumenting the executable code to track access to the one or more objects identified during the static analysis).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191